Name: 2005/115/EC: Commission Decision of 7 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating and planting material of fruit plants of certain species pursuant to Council Directive 92/34/EEC started in 2004
 Type: Decision
 Subject Matter: plant product;  agricultural activity;  means of agricultural production;  research and intellectual property;  technology and technical regulations;  economic policy
 Date Published: 2005-02-09; 2005-10-18

 9.2.2005 EN Official Journal of the European Union L 36/9 COMMISSION DECISION of 7 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating and planting material of fruit plants of certain species pursuant to Council Directive 92/34/EEC started in 2004 (2005/115/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), Having regard to Commission Decision 2003/894/EC of 11 December 2003 setting out the arrangements for Community comparative trials and tests on propagating and planting material of Prunus persica (L.) Batsch, Malus Mill. and Rubus idaeus L. pursuant to Council Directive 92/34/EEC (2), and in particular Article 3 thereof, Whereas: (1) Decision 2003/894/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 92/34/EEC as regards Prunus persica (L.) Batsch, Malus Mill. and Rubus idaeus L. from 2004 to 2008. (2) Tests and trials carried out in 2004 should be continued in 2005, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2004 on propagating and planting material of Prunus persica (L.) Batsch, Malus Mill. and Rubus idaeus L. shall be continued in 2005 in accordance with Decision 2003/894/EC. Done at Brussels, 7 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Commission Directive 2003/111/EC (OJ L 311, 27.11.2003, p. 12). (2) OJ L 333, 20.12.2003, p. 88.